Pannell, Judge.
This is an appeal “from all of the rulings of August 31, 1967 ... by the trial judge.” None of the rulings appealed from is such as will support an appeal under Section 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18); and since the Act of 1967 (Ga. L. 1967, p. 220), amendatory of the Appellate Practice Act of 1965, Section 1 of which provided for appeal from other judgments not otherwise subject to appeal when the trial judge certifies the importance of immediate review, has been held unconstitutional because of the absence of an enacting clause (Joiner v. State, 223 Ga. 367 (155 SE2d 8)), the present appeal must be dismissed.

Appeal dismissed.


Jordan, P. J., and Deen, J., concur.